DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 2/15/2021 has been entered. Claims 1 and 5 were amended, and claims 2-4, 6-8, 13-14, and 19-20 were cancelled. Thus, claims 1, 5, 9-12, and 15-18 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a rotating electrical machine…configured to generate an assist load” in claim 1 lines 5-6 and claim 5 lines 8-10, “a motion control device configured to control” in claim 1 line 10 and claim 5 line 13, “a storage unit configured to store” in claim 11 line 3 and claim 17 line 3, and “an arithmetic unit configured to execute” in claim 11 line 4 and claim 17 line 4.
According to the Applicant’s specification on page 9 in the third paragraph, the limitation of a rotating electrical machine is comprised of a main body, a rotation shaft driven by the main body, a load-side pulley, and a speed detector. According to the Applicant’s specification on the last two paragraphs of page 9 and first paragraph on page 10, the limitation of a motion control device comprises a computer with a drive control to control the motor and an index calculating unit to calculate the anaerobic threshold. According to the Applicant’s 
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huszczuk (US 5,165,278) in view of Stegmann (US 5,782,772), Shiga et al. (US 6,512,948 B1), and Tsai et al. (US 6,942,603 B1).
Regarding claim 1, Huszczuk discloses a kinesitherapy apparatus (bicycle ergometer), (abstract) comprising: 
a pedaled rotational mechanism to be operated by the person to be tested (pedals 11,12 on crank arms 13, 14) (Figs. 1-2); 
a rotating electrical machine (a motor 18, a motor shaft 17, flywheel 19, and resolver 16 which can sense rotational speed) (Fig. 1; col. 4, lines 6-15, 32-41), that is linked to the pedaled rotational mechanism via a transmission mechanism (gear system between the crankshaft 15 and shaft 17) (col. 3 lines 65-68; col. 4 lines 1-9) and is configured to generate an assist load to be applied to the operation of the pedaled rotation mechanism (motor rotates pedals at desired speed before a physical output test) (abstract; col. 1 lines 37-43; col. 2, lines 49-57), and when conducting a kinesitheraphy test on the person, (1) control the rotating electrical machine to (1a) generate a minus assist load in a warm-up period, 
wherein the minus assist load has an initial value that overcomes torque equivalent to mechanical friction caused by a mechanical structure comprising the pedaled rotational mechanism, the transmission mechanism, and the rotating electrical machine, wherein the initial value of the minus assist load overcomes a combined value of torque equivalent to the 
and with the minus assist load as the starting point (the motor provides torque necessary to bring output shaft up to desired speed prior to the onset of a physical output test for a weak or infirm user; as the torque provided is to overcome the device inertia for a weak or inform patient, the provided load of the torque would be the starting load provided for the physical output test) (abstract; col. 1 lines 37-43; col. 2, lines 49-57). 
Huszczuk does not disclose a measuring instrument configured to measure oxygen uptake and carbon dioxide emission of a person to be tested; a motion control device configured to control a motion of the rotating electrical machine as programmed by an exercise stress program for a person with low physical strength and to calculate an anaerobic threshold, wherein the motion control device is configured to, when conducting a kinesitherapy test on the person, (1) control the rotating electrical machine to (1a) generate a minus assist load in a warm-up period and (1b) raise a load at a constant increment from a starting point to a regenerative load in a ramp loading period, which follows the warm-up period, and (2) calculate the anaerobic threshold based on time-series data of respiratory metabolism comprising the oxygen uptake, the carbon dioxide emission, and ventilation volume, which are obtained via the measuring instrument during the ramp loading period, and wherein the motion control device is further configured to (1) after the warm-up period, increase gradually a value of the minus assist load.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huszczuk system to include a measuring instrument to measure oxygen and carbon dioxide, as taught by Stegmann, for the 
With these modifications, the modified Huszczuk system would thus include the motion control device is configured to, when conducting a kinesitherapy test on the person (CPU 6, which controls load control 9 and receives input to calculate the user’s anaerobic threshold) (Shiga; Fig. 1; col. 10 lines 30-31), (1) control the rotating electrical machine to (1a) generate a minus assist load in a warm-up period (motor rotates pedals at desired speed before the physical output test) (Huszczuk; col. 2, lines 49-57) and (1b) raise a load at a constant increment from a starting point to a regenerative load in a ramp loading period, which follows the warm-up period (anaerobic threshold is determined with a physical test, in which the load applied to a user increases over time) (Shiga; Figs. 5A-5B; abstract; col. 10 lines 30-31), and (2) calculate the anaerobic threshold based on time-series data of respiratory metabolism comprising the oxygen uptake, the carbon dioxide emission, and ventilation volume, which is obtained via the measuring instrument during the ramp loading period (anaerobic threshold is calculated for minute volume as well as the oxygen and carbon dioxide over time during the physical test) (Stegmann; Figs. 1-3; col. 1 lines 16-21; col. 4 lines 4-9), and wherein the motion control device is configured to start the ramp loading period with the minus assist load as the starting point (motor provides torque necessary to bring output shaft up to desired speed prior to the onset of a physical output test for assisting a weak or infirm user; as the torque provided is to 
Huszczuk does not disclose wherein the motion control device is further configured to (2) identify a value of the minus assist load that is generated while the person to be tested is not pedaling and rotation of pedals is stopped, and (3) start the ramp loading period with the identified value of the minus assist load as the starting point.
However, Tsai teaches a control system of resisting and assisting force (Tsai; abstract) wherein the motion control device is further configured to (2) identify a value of the minus assist load that is generated while the person to be tested is not pedaling and rotation of pedals is stopped (compensatory power assisting force is calculated at the start according to the patient’s strength, which may hardly be enough to push a rotating wheel forward) (Tsai; col. 3, lines 1-12), and (3) start ramp loading period with the identified value of the minus assist load as the starting point (calculated power assisting force is output by motor at the start of a patient’s rehabilitation and is decreased as the patient recovers, and becomes a more resistive force as the patient gains strength) (Tsai; col. 3, lines 27-45).

Regarding claim 9, Huszczuk discloses wherein the rotating electrical machine comprises: a rotating electrical machine main body (motor 18) (Fig. 1; col. 4, lines 6-15, 32-41); an electrical machine rotation shaft configured to be driven by the rotating electrical machine main body (motor shaft 17) (Fig. 1; col. 4, lines 6-15, 32-41); and a load-side pulley fixed to the electrical machine rotation shaft (flywheel 19) (Fig. 1; col. 4, lines 6-15, 32-41). 
Regarding claim 10, Huszczuk discloses wherein the rotating electrical machine further comprises a speed detector (resolver 16 which can sense rotational speed) (Fig. 1; col. 4, lines 6-15, 32-41).
Regarding claim 11, the modified 
Regarding claim 12, Huszczuk discloses wherein the rotating electrical machine comprises: a rotating electrical machine main body (motor 18) (Fig. 1; col. 4, lines 6-15, 32-41); an electrical machine rotation shaft configured to be driven by the rotating electrical machine main body (motor shaft 17) (Fig. 1; col. 4, lines 6-15, 32-41); and a load-side pulley fixed to the electrical machine rotation shaft (flywheel 19) (Fig. 1; col. 4, lines 6-15, 32-41). 
Claims 5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stegmann in view of Huszczuk, Shiga, and Tsai.
Regarding claim 5, Stegmann discloses an anaerobic threshold identifying method for calculating an anaerobic threshold by conducting a kinesitherapy test on a person with low physical strength using a kinesitherapy apparatus (method for determining a patient’s anaerobic threshold when tested on a bicycle ergometer 10) (Figs. 1-3; col. 1 lines 16-21), the kinesitherapy apparatus comprising:24 
a measuring instrument configured to measure oxygen uptake and carbon dioxide emission of the person to be tested (mask 20 and analysis instrument 22 tests the measures oxygen and carbon dioxide exhaled) (Fig. 1; col. 4 lines 4-9); 
a pedaled rotational mechanism to be operated by the person to be tested (bicycle ergometer 10) (Fig. 1); 
the anaerobic threshold identifying method, comprising: 
obtaining time-series data of the oxygen uptake and time-series data of the carbon dioxide emission in the loading period via the measuring instrument (the oxygen and carbon data is plotted over time) (Figs. 1-3; col. 4 lines 4-23);

Stegmann does not disclose a rotating electrical machine that is linked to the pedaled rotational mechanism via a transmission mechanism and is configured to generate an assist load to be applied to the operation of the pedaled rotational mechanism; and a motion control device configured to control a motion of the rotating electrical machine as programmed by an exercise stress program for the person and to calculate the anaerobic threshold, the anaerobic threshold identifying method, which is executed by the motion control device, comprising: controlling the rotating electrical machine to generate a minus assist load in a warm-up period before the anaerobic threshold is calculated, wherein (1) the minus assist load is generated continuously during the warm-up period until the warm-up period ends, (2) the minus assist load has an initial value that overcomes torque equivalent to mechanical friction caused by a mechanical structure comprising the pedaled rotational mechanism, the transmission mechanism, and the rotating electrical machine, and (3) the initial value of the minus assist load overcomes a combined value of torque equivalent to the mechanical friction and torque equivalent to a self- weight of feet of the person to be tested; after the warm-up period, increasing gradually a value of the minus assist load in a plus direction;  raising a load in a ramp loading period, which follows the warm-up period, from the identified value of the minus assist load, as a starting point of the ramp loading period, at a constant proportion; raising a load in a ramp loading period, which follows the warm-up period, from the minus assist load, as a 
However, Huszczuk teaches a cycle ergometer (Huszczuk; abstract) including a rotating electrical machine (motor 18, a motor shaft 17, flywheel 19, and resolver 16 which can sense rotational speed) (Huszczuk; Fig. 1; col. 4, lines 6-15, 32-41), that is linked to the pedaled rotational mechanism via a transmission mechanism (gear system between the crankshaft 15 and shaft 17) (Huszczuk; col. 3 lines 65-68; col. 4 lines 1-9) and is configured to generate an assist load to be applied to the operation of the pedaled rotational mechanism (motor rotates pedals at desired speed before a physical output test) (Huszczuk; col. 2, lines 49-57), controlling the rotating electrical machine to generate a minus assist load in a warm-up period before a test (the motor provides torque necessary to bring output shaft up to desired speed prior to the onset of a physical output test for a weak or infirm user) (Huszczuk; abstract; col. 1 lines 37-43; col. 2, lines 49-57), wherein (1) the minus assist load is generated continuously during the warm-up period until the warm-up period ends (with the warm-up period being the time before the test, the motor would provide the torque needed to overcome inertia and friction until the test starts to minimize the patient’s expended energy) (Huszczuk; abstract; col. 1 lines 37-43; col. 2, lines 49-57), (2) the minus assist load has an initial value that overcomes torque equivalent to mechanical friction caused by a mechanical structure comprising the pedaled rotational mechanism, the transmission mechanism, and the rotating electrical machine (the motor provides torque necessary to overcome device inertia and friction and to bring the output shaft up to desired speed prior to the onset of a physical output test) (Huszczuk; abstract; col. 1 lines 37-43; col. 2, lines 49-57), and (3) the initial value of the minus assist load 
Furthermore, Shiga teaches an exercise machine (Shiga; abstract) which includes a motion control device (CPU 6, which controls load control 9 and receives input to calculate the anaerobic threshold) (Shiga; Fig. 1; col. 10 lines 30-31) configured to control a motion of the rotating electrical machine (load device 9 controls load applied to pedals, and is in turn controlled by CPU 6) (Shiga; Fig. 1), the anaerobic threshold identifying method, which is executed by the motion control device, comprising: raising a load in a ramp loading period at a constant proportion, and obtaining time-series data in the ramp loading period (applied load is steadily increased over time) (Shiga; Figs. 5A-5B; abstract; col. 10 lines 30-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stegmann method to include rotational mechanism which can apply an assist force, as taught by Huszczuk, for the purpose of assisting a weak or infirm user (Huszczuk; col. 2, lines 49-57), and also to include the motion control device which is configured to raise the load in a ramp loading period, as taught by Shiga, for the purpose of allowing a user to perform appropriate exercise based on his or her working capacity (Shiga; col. 2, lines 41-47). 
With these modifications, the modified Stegmann method would thus teach the anaerobic threshold identifying method, which is executed by the motion control device, 

However, Tsai teaches a control system of resisting and assisting force (Tsai; abstract) including identifying a value of the minus assist load that is generated while the person to be tested is not pedaling and rotation of pedals is stopped (compensatory power assisting force is calculated at the start according to the patient’s strength, which may hardly be enough to push a rotating wheel forward) (Tsai; col. 3, lines 1-12); raising a load from the identified value of the minus assist load (calculated power assisting force is output by motor at the start of a patient’s rehabilitation and is decreased as the patient recovers, and becomes a more resistive force as the patient gains strength) (Tsai; col. 3, lines 27-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stegmann method to include identifying a value of the minus assist load that is generated while the person to be tested is not pedaling and rotation of pedals is stopped, and raising a load from the identified value of the minus assist load, as taught by Tsai, for the purpose of ensuring the device applies sufficient force to overcome the friction of the device tailored to a particular patient’s own strength (Tsai; col. 3, lines 27-45).
Regarding claim 15 the modified Stegmann method teaches wherein the rotating electrical machine comprises: Application Serial No.: 15/682,975Docket No.: 1596-219Page 9a rotating electrical machine main body (motor 18) (Huszczuk; Fig. 1; col. 4, lines 6-15, 32-41); an electrical machine rotation shaft configured to be driven by the rotating electrical machine main body (motor shaft 17) (Huszczuk; Fig. 1; col. 4, lines 6-15, 
Regarding claim 16, the modified Stegmann method teaches wherein the rotating electrical machine further comprises a speed detector (resolver 16 which can sense rotational speed) (Huszczuk; Fig. 1; col. 4, lines 6-15, 32-41).
Regarding claim 17, the modified Stegmann method teaches wherein the motion control device comprises: a storage unit configured to store a program and other types of information (the CPU can store data with memory 69.) (Shiga; Fig. 20; col. 10 lines 30-32; col. 11, lines 18-21); and an arithmetic unit configured to execute arithmetic processing based on information that is stored in the storage unit (the CPU can use data from the memory to make determinations on whether the exercise being performed is within a target calculated from on the AT pitch) (Shiga; Fig. 1; col. 11, lines 18-33).
Regarding claim 18, the modified Stegmann method teaches wherein the rotating electrical machine comprises: a rotating electrical machine main body (motor 18) (Huszczuk; Fig. 1; col. 4, lines 6-15, 32-41); an electrical machine rotation shaft configured to be driven by the rotating electrical machine main body (motor shaft 17) (Huszczuk; Fig. 1; col. 4, lines 6-15, 32-41); and a load-side pulley fixed to the electrical machine rotation shaft (flywheel 19) (Huszczuk; Fig. 1; col. 4, lines 6-15, 32-41).
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.
On pages 9-10 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections and 35 U.S.C. 112(b) rejections of the previously office action. The Examiner agrees, and has thus withdrawn those objections and 35 U.S.C. 112(b) rejections.
Applicant’s arguments with respect to independent claims 1 and 5 have been considered but are moot in view of new ground(s) of rejection with new additional Tsai reference being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785